04/05/2021


1
                                                                                     Case Number: DA 21-0025


2

3
                   IN THE SUPREME COURT OF THE STATE OF MONTANA
4                        SUPREME COURT CAUSE NO. DA 21-0025

5                                                )
     IN RE THE ESTATE OF:                        )
6                                                ) SUPREME COURT CAUSE No. DA 21-
                                                 ) 0025
     DANIEL CHRISTOPHER BURNS,                   )
7                                                ) DISTRICT COURT CAUSE No.
                   Deceased.                     ) DP-2014-26
8                                                )
                                                 )    ORDER DISMISSING APPEAL
9                                                )
                                                 )
10                                               )
                                                 )
11
            UPON REVIEW of the Appellant’s Motion to Dismiss Appeal and with good
12
     cause being shown;
13

14          IT IS HEREBY ORDERED that the above-named appeal is hereby DISMISSED.

15

16                                                SUPREME COURT JUSTICE

17
     CC:
18      -   Appellant, c/o Patrick F. Flaherty
        -   Appellee, c/o William O’Connor
19

20

21

22

23

24

                                                                          Electronically signed by:
     ORDER DISMISSING APPEAL                                                       PAGE
                                                                                Mike      1.
                                                                                      McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                 April 5 2021